DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on August 12, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed April 25, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “said sweetened tea beverage”.  There is insufficient antecedent basis for this limitation in the claim. It is also noted that independent claim 32 is directed to “a sweet tea brewing product” and not specifically a beverage. Applicant appears to recite limitations relating to two distant products.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 23, 26, 32-34, 44, 47, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper US 5,895,672 in view of Pennington, Sugar: A User’s Guide to Sucrose and Mehr et al., Experimental Study on Optimization of the Agglomeration Process for Producing Instant Sugar by Conical Fluidized Bed Agglomerator and in further view of Schlegel US 2,205,177.
Regarding claim 20, Cooper discloses a sweet tea brewing product suitable for placement in a retail coffee brewing device (col. 13, line 25) comprising at least one water permeable pouch, said pouch made from a heat sealable thermoplastic polymeric material (“nylon” col. 5, lines 40-50); 
and a blend of tea particles and sugar granules disposed within said water permeable pouch. Cooper does not expressly disclose wherein the sugar particles are “agglomerated sugar granules having a size in the range of US sieve numbers 3-35”. 
However, Cooper does expressly state, “[a] sweetener used in a tea composition of the present invention can be any particle size which readily dissolves into a tea extract produced by the method of the present invention. A sweetener is typically of a particle size provided by a commercial vendor of the sweetener. For example, if the sweetener is sugar, commercial grade granulated sugar may be used” (col. 10, line 65).  
As taught by Pennington, standard granulated sugar normally ranges between US 20 and US 40 mesh screens (page 37, line 1). Thus, the commercial sugar of Cooper would have been expected to be within the standard, “normal” range of US sieve number 20-40, as taught by Pennington and therefore encompass applicant’s claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to the current amendment requiring “agglomerated sugar granules”; Mehr teaches (page 505, col, 2): 

    PNG
    media_image1.png
    460
    480
    media_image1.png
    Greyscale

Since Mehr teaches it is known in the art that agglomeration of sugar improves dissolution times by preventing lumping of the particles, when compared to non-agglomerated sugar particles, one would have been motivated to use agglomerated sugar particles in the invention of Cooper for the predictable result of improved dispersion.
It is further noted that Schlegel also teaches agglomerated granular sugar particles having “3mm to 4mm in diameter” (col. 1, lines 50-55) or “granules which will pass a No 6 Tyler screen and be retained on a No. 48 screen, i.e. between .295mm and 3mm” (col. 2, line 20) wherein the sugar is “a non-sticky free flowing product suitable for use with other food products and capable of storage for long periods without objectionable caking or solidifying” (col. 1, lines 1-10). 
Thus, as the prior art clearly teaches benefits associated with the use of agglomerated sugar particles and specifically agglomerated sugar particles sized within the presently claimed range, i.e., improved dissolution, no lumping, free flowing, etc., it would have been obvious for one to combine the teachings of the prior art to yield predictable results. 
Cooper teaches the permeable pouch is sealed along at least one edge to retain said disposed blend while allowing water to extract said tea particles and dissolve said sugar granules during the brewing process (col. 6, lines 8-20).  While Cooper does not expressly disclose “heat sealed”, Cooper teaches sealing “by any means which accomplishes this goal” (col. 6, line13) and it would have been obvious to one of ordinary skill to try the well-known option of heat-sealing thermoplastic material, with a reasonable expectation of success (MPEP 2143 E).  
It is also noted that applicant’s recitation of intended use limitations does not support patentability of applicant’s claimed product. Further, the examiner respectfully asserts that one would have found the product of modified Cooper suitable for applicant’s intended use. 
Regarding claim 23, claim 20 is applied as stated above. While the prior art does not expressly recite the limitation of claim 23, the limitations are directed to a method of using the presently claimed product and does not change the structure of what is actually claimed, i.e., “a sweet tea brewing product”. 
Regarding claim 26, Cooper discloses a sweet tea brewing product for brewing and sweetening tea in a retail brewing basket (col. 13, line 25) comprising:
 at least one sealed water permeable pouch;
a blend of tea particles and sugar granules disposed within said sealed water permeable pouch and states, “[a] sweetener used in a tea composition of the present invention can be any particle size which readily dissolves into a tea extract produced by the method of the present invention. A sweetener is typically of a particle size provided by a commercial vendor of the sweetener. For example, if the sweetener is sugar, commercial grade granulated sugar may be used” (col. 10, line 65).
Cooper does not expressly disclose wherein the sugar particles are “agglomerated sugar granules having a size in the range of US sieve numbers 3-35”. 
However, Cooper does expressly state, “[a] sweetener used in a tea composition of the present invention can be any particle size which readily dissolves into a tea extract produced by the method of the present invention. A sweetener is typically of a particle size provided by a commercial vendor of the sweetener. For example, if the sweetener is sugar, commercial grade granulated sugar may be used” (col. 10, line 65).  
As taught by Pennington, standard granulated sugar normally ranges between US 20 and US 40 mesh screens (page 37, line 1). Thus, the commercial sugar of Cooper would have been expected to be within the standard, “normal” range of US sieve number 20-40, as taught by Pennington and therefore encompass applicant’s claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to the current amendment requiring “agglomerated sugar granules”; Mehr teaches (page 505, col, 2): 

    PNG
    media_image1.png
    460
    480
    media_image1.png
    Greyscale

Since Mehr teaches it is known in the art that agglomeration of sugar improves dissolution times by preventing lumping of the particles, when compared to non-agglomerated sugar particles, one would have been motivated to use agglomerated sugar particles in the invention of Cooper for the predictable result of improved dispersion.
It is further noted that Schlegel also teaches agglomerated granular sugar particles having “3mm to 4mm in diameter” (col. 1, lines 50-55) or “granules which will pass a No 6 Tyler screen and be retained on a No. 48 screen, i.e. between .295mm and 3mm” (col. 2, line 20) wherein the sugar is “a non-sticky free flowing product suitable for use with other food products and capable of storage for long periods without objectionable caking or solidifying” (col. 1, lines 1-10). 
Thus, as the prior art clearly teaches benefits associated with the use of agglomerated sugar particles and specifically agglomerated sugar particles sized within the presently claimed range, i.e., improved dissolution, no lumping, free flowing, etc., it would have been obvious for one to combine the teachings of the prior art to yield predictable results. 
Cooper teaches wherein the pouch allows water to pass while retaining said blend of tea particles and said sugar granules disposed within said pouch to consistently extract the tea particles and consistently dissolve said sugar granules therein (col. 6, lines 8-53 and col. 10, line 66 and col. 12, lines 32-40). 
Regarding claims 32 and 34, Cooper teaches a sweet tea brewing product comprising:
 at least one sealed water permeable pouch. While Cooper does not expressly disclose “heat sealed”, Cooper teaches sealing “by any means which accomplishes this goal” (col. 6, line13) and it would have been obvious to one of ordinary skill to try the well-known option of heat-sealing thermoplastic material, with a reasonable expectation of success (MPEP 2143 E); 
a blend of tea particles and sugar granules disposed within said water permeable pouch. Cooper does not expressly disclose wherein the sugar particles are “agglomerated sugar granules having a size in the range of US sieve numbers 3-35”. 
However, Cooper does expressly state, “[a] sweetener used in a tea composition of the present invention can be any particle size which readily dissolves into a tea extract produced by the method of the present invention. A sweetener is typically of a particle size provided by a commercial vendor of the sweetener. For example, if the sweetener is sugar, commercial grade granulated sugar may be used” (col. 10, line 65).  
As taught by Pennington, standard granulated sugar normally ranges between US 20 and US 40 mesh screens (page 37, line 1). Thus, the commercial sugar of Cooper would have been expected to be within the standard, “normal” range of US sieve number 20-40, as taught by Pennington and therefore encompass applicant’s claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to the current amendment requiring “agglomerated sugar granules”; Mehr teaches (page 505, col, 2): 

    PNG
    media_image1.png
    460
    480
    media_image1.png
    Greyscale

Since Mehr teaches it is known in the art that agglomeration of sugar improves dissolution times by preventing lumping of the particles, when compared to non-agglomerated sugar particles, one would have been motivated to use agglomerated sugar particles in the invention of Cooper for the predictable result of improved dispersion.
It is further noted that Schlegel also teaches agglomerated granular sugar particles having “3mm to 4mm in diameter” (col. 1, lines 50-55) or “granules which will pass a No 6 Tyler screen and be retained on a No. 48 screen, i.e. between .295mm and 3mm” (col. 2, line 20) wherein the sugar is “a non-sticky free flowing product suitable for use with other food products and capable of storage for long periods without objectionable caking or solidifying” (col. 1, lines 1-10). 
Thus, as the prior art clearly teaches benefits associated with the use of agglomerated sugar particles and specifically agglomerated sugar particles sized within the presently claimed range, i.e., improved dissolution, no lumping, free flowing, etc., it would have been obvious for one to combine the teachings of the prior art to yield predictable results. 
It is noted that while Cooper does not expressly disclose the recited intended use or brewing machine, applicant’s recitation of intended use and the brewing machine do not support patentability of the presently claimed product (a sweet tea brewing product). Further, the examiner respectfully asserts that one would have been able to use the product of Cooper as stated, especially since Cooper teaches providing the tea/sugar pouch in a chamber with water to produce a beverage and teaches wherein the pouch allows for water to pass while retaining the blend and dissolving the sugar during extraction (col. 10, lines 30-67; col. 12, lines 30-67).
Regarding claim 33, the present claims is directed to an unclaimed beverage product and does not impart a structural limitation on the presently claimed “sweet tea brewing product”. 
Regarding claims 44 and 47, Cooper teaches a sweet tea brewing product comprising:
 at least one sealed water permeable pouch and a blend of tea particles and sugar granules disposed within said sealed water permeable pouch which “prevents the tea composition from escaping” (col. 5, lines 40; col. 6, lines 10-20). 
Cooper does not expressly disclose wherein the sugar particles are “agglomerated sugar granules having a size in the range of US sieve numbers 3-35”. 
However, Cooper does expressly state, “[a] sweetener used in a tea composition of the present invention can be any particle size which readily dissolves into a tea extract produced by the method of the present invention. A sweetener is typically of a particle size provided by a commercial vendor of the sweetener. For example, if the sweetener is sugar, commercial grade granulated sugar may be used” (col. 10, line 65).  
As taught by Pennington, standard granulated sugar normally ranges between US 20 and US 40 mesh screens (page 37, line 1). Thus, the commercial sugar of Cooper would have been expected to be within the standard, “normal” range of US sieve number 20-40, as taught by Pennington and therefore encompass applicant’s claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to the current amendment requiring “agglomerated sugar granules”; Mehr teaches (page 505, col, 2): 

    PNG
    media_image1.png
    460
    480
    media_image1.png
    Greyscale

Since Mehr teaches it is known in the art that agglomeration of sugar improves dissolution times by preventing lumping of the particles, when compared to non-agglomerated sugar particles, one would have been motivated to use agglomerated sugar particles in the invention of Cooper for the predictable result of improved dispersion.
It is further noted that Schlegel also teaches agglomerated granular sugar particles having “3mm to 4mm in diameter” (col. 1, lines 50-55) or “granules which will pass a No 6 Tyler screen and be retained on a No. 48 screen, i.e. between .295mm and 3mm” (col. 2, line 20) wherein the sugar is “a non-sticky free flowing product suitable for use with other food products and capable of storage for long periods without objectionable caking or solidifying” (col. 1, lines 1-10). 
Thus, as the prior art clearly teaches benefits associated with the use of agglomerated sugar particles and specifically agglomerated sugar particles sized within the presently claimed range, i.e., improved dissolution, no lumping, free flowing, etc., it would have been obvious for one to combine the teachings of the prior art to yield predictable results. 
Cooper does not expressly disclose wherein the blend has a blend ratio of tea to sugar in the range of 1:5 to 1:25; however, Cooper teaches the amount of tea leaves can be varied depending on the size or volume of the filter (col. 9, lines 10-15) and “[a]ccording to the present invention, an amount of sweetener used in a tea composition of the present invention can be any amount required to impart the desired sweetness to the tea extract of interest. A sweetener can be added in an amount that is from about 1% to about 70%, and preferably, about 20% to about 60% of the total amount of tea leaves added.” (col. 10, lines 40-65). Thus, one of ordinary skill in the art would have easily optimized the ratio of tea to sugar needed to impart the desired sweetness of the beverage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges involve only routine skill in the art. Applicant is reminded of MPEP 2144.05, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Regarding claim 60, claim 20 is applied as stated above. While the prior art does not expressly recite the limitation of claim 60, the limitation is directed to a product resulting from “the beverage product” and does not change the structure of what is actually claimed, i.e., “a sweet tea brewing product”. 

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. 
The presently amended limitation requiring “agglomerated sugar” is addressed by the teachings of Mehr and Schlegel, as stated in the above rejection. The cited references teach agglomerated sugar increases dispersibility when compared to smaller granules and the claimed mesh size is “a non-sticky free flowing product suitable for use with other food products and capable of storage for long periods without objectionable caking or solidifying” (see above rejection. Thus, the prior art clearly provides one with motivation to utilize agglomerated sugar in the range of US mesh size 3-35. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As previously stated, the prior art clearly provides one with motivation to utilize agglomerated sugar in the range of US mesh size 3-35 (see above rejection). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799